Judgments entered July 3, 1968, insofar as appealed from, unanimously affirmed without costs or disbursements. The several appeals herein present the basic issue as to whether the trial court erred in its determination that claimants were entitled as just compensation to the interest on the respective awards at 4% from the respective vesting dates to August 1, 1966 and at 6% from August 1, 1966 to the dates of payment. We conclude that the determination was correct and adopt the reasoning of the' trial court (57 Misc 2d 156). Inasmuch, however, as the city contends that a contrary conclusion was reached in Matter of Port Auth. Trans-Hudson Corp. (Hudson Rapid Tubes Corp.) (20 N Y 2d 457) we comment briefly thereon. In that decision the court rejected (upon its holding in Matter of City of New York [Fifth Ave. Coach Lines], 18 N Y 2d 212) the contention of condemnees that the 4% statu-. tory interest limitation (L. 1939, ch. 585) could not be constitutionally applied ’ to the period subsequent to January 1, 1966. In so rejecting the contention the court wrote (20 N Y 2d 457, 473) that “No substantial reason has been suggested requiring a different result in [this] case”. The absence of such “substantial reason ” in that record (in contradistinction to the instant case) is revealed by a brief recital of the facts relating to that issue in Matter of Port Auth. (supra). There title vested in the condemnor on September 1, 1962 (48 Misc 2d 485, 487). Following the subsequent taking of proof on the question of the permissible rate of interest the trial court wrote (50 Misc 2d 613, 616): “ Of the several years involved here, [1962 to 1966, inclusive] the proof is satisfactory only as to the year 1966 in establishing the statutorily prescribed 4% interest to be unjust. This is not enough to warrant a departure from the interest rate currently approved by the latest decisions of the New York appellate courts.” In this framework we interpret the language of our highest court (as to the absence of a “ substantial reason ”) to be in substance an approval of the conclusion reached in that case at the trial level by Justice Loreto. We do not construe the writing to be an effective 'dosing of the door to future re-examination of the issue as was done herein by the late Justice Geller. Concur — Eager, J. P., Capozzoli, Markewich and Bastow, JJ.